Citation Nr: 1747362	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  10-37 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a recurrent right knee disorder.  

2.  Entitlement to service connection for a recurrent left knee disorder.  

3.  Entitlement to service connection for a recurrent right ankle disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION


The Veteran is the appellant in the instant appeal.  He had active service from July 1982 to June 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Chicago, Illinois, Regional Office (RO) which, in pertinent part, denied service connection for a bilateral knee disorder and a right ankle disorder.  In September 2012, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In April 2013, the Board remanded the Veteran's appeal to the RO for additional action.  

In May 2014, the Board remanded the Veteran's appeal to the RO.  In June 2016, the Board denied service connection for a bilateral knee disorder and remanded the issue of service connection for a right ankle disorder to the Agency of Original Jurisdiction (AOJ) for additional action.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In April 2017, the Court granted the Parties' Joint Motion for Remand (JMR); vacated that portion of the June 2016 Board decision which denied service connection for a bilateral knee disorder; and remanded the Veteran's claim to the Board for additional action consistent with the JMR.  

In June 2017, the Veteran was informed that the Veterans Law Judge who had conducted the September 2012 Board hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  The Veteran did not respond to the Board's notice.  
In July 2017, the Veteran submitted a Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  The issue of entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

All Issues

In February 2017 and March 2017, additional relevant private clinical documentation was incorporated into the record.  In August 2017, relevant Social Security Administration (SSA) documentation was incorporated into the record.  The Veteran has not waived Agency of Jurisdiction review of the additional private and SSA records.  In August 2017, the Veteran requested that his appeal be remanded to the AOJ so that it could consider the additional relevant evidence.  The Board may not consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  38 C.F.R. §§ 19.31, 20.1304 (2016); Disabled American Veterans v. Sec'y of VA, 327 F.3d 1339 (Fed. Cir. 2003).  

Knee Disabilities

The April 2017 JMR directs that that the Veteran should be afforded further VA knee evaluation which specifically addresses the Veteran's in-service knee symptomatology and private clinical documentation from S. Y., M.D., reflecting ongoing post-service treatment for right knee and left knee chondromalacia and degenerative joint disease.  The Board has no discretion and must remand the appeal for compliance with the Court's April 2017 order granting the JMR.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (duty to ensure compliance with Court's order extends to the terms of agreement struck by the Parties that forms basis of JMR).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of any identified recurrent right knee and left knee disabilities and any relationship to active service.  The examiner must review the record including private clinical documentation from S. Y., M.D., reflecting ongoing post-service treatment for right knee and left knee chondromalacia and degenerative joint disease and note such review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all recurrent right knee and left knee disabilities identified.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified recurrent right knee and left knee disabilities had their onset during active service or are related to any incident of service?  

2.  Then readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

